In the Missouri Court of Appeals
                      Eastern District
                                               DIVISION FOUR

DISALVO PROPERTIES, LLC,                                 )        No. ED101977
                                                         )
        Appellant,                                       )        Appeal from the Circuit Court
                                                         )        of St. Louis County
        vs.                                              )        10SL-CC04244
                                                         )
BLUFF VIEW COMMERCIAL, LLC,                              )        Honorable David Lee Vincent III
                                                         )
        Defendant,                                       )
                                                         )
and                                                      )
                                                         )
DEBI PURVIS,                                             )
                                                         )
        Respondent.                                      )        Filed: June 16, 2015

        DiSalvo Properties, LLC (“Appellant”) appeals the judgment denying its request for a

court-ordered foreclosure and sale of the membership interests held by Debi Purvis

(“Respondent”) in two Missouri limited liability companies. We affirm.

                                          I.       BACKGROUND

        In October 2010, Appellant filed a petition asserting two counts of fraud against

Respondent.1 Respondent did not respond to the petition, and in January 2011 the trial court

entered a $1,501,041 default judgment against Respondent (“the underlying judgment”).


1
  Appellant’s petition also asserted a breach of contract count against underlying defendant Bluff View Commercial,
LLC. Bluff View did not respond to the petition, and the trial court entered a default judgment against Bluff View
in the amount of $500,000. This portion of the trial court’s judgment is not relevant to this appeal, and Bluff View
is not a party to this appeal.
         As of May 2014, the amount of the underlying judgment against Respondent remained

unsatisfied. Therefore, Appellant filed an application for a charging order against the

membership interests owned by Respondent in two Missouri limited liability companies,

Perrydise Properties, LLC and WR Management, LLC (“the two Missouri LLC’s”), for the

amount of the underlying judgment plus post-judgment interest. Appellant’s application for a

charging order requested the trial court to, inter alia, order Respondent’s membership interests in

the two Missouri LLC’s “to be foreclosed and sold by the Sheriff of St. Louis County at public

sale.”

         On August 1, 2014, the trial court entered a charging order in favor of Appellant and

against Respondent’s membership interests in the two Missouri LLC’s for the amount of the

underlying judgment plus post-judgment interest. The trial court also ordered the parties to file

memoranda of law on the issue of whether the court could order a foreclosure and sheriff’s sale

of the membership interests.

         Thereafter, on August 13, 2014, the trial court entered a judgment denying Appellant’s

request for a court-ordered foreclosure and sale of Respondent’s membership interests in the two

Missouri LLC’s. In denying Appellant’s requested relief, the trial court found “[a] foreclosure

and [s]heriff’s [s]ale is not available to a [j]udgment [c]reditor who has obtained a [c]harging

[o]rder on the [m]embership [i]nterest of a [m]ember of a Missouri limited liability company.”

This appeal followed.

                                        II.     DISCUSSION

         In Appellant’s sole point on appeal, it asserts the trial court erred in denying its request

for a court-ordered foreclosure and sale of the charged membership interests in the two Missouri

LLC’s. Appellant maintains such a remedy is authorized by Missouri statutes and case law.



                                                    2
A.     Standard of Review and General Law

       As with any court-tried case, we review a trial court’s judgment involving the entry of a

charging order pursuant to Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). Regions

Bank v. Alverne Associates, LLC, 456 S.W.3d 52, 55 (Mo. App. E.D. 2014). Accordingly, we

will affirm the trial court’s judgment unless there is no substantial evidence to support it, it is

against the weight of the evidence, it erroneously declares the law, or it erroneously applies the

law. Id. at 55.

       Statutory interpretation is a question of law which this Court reviews de novo. Dynasty

Home, L.C. v. Public Water Supply District Number 3 of Franklin County, 453 S.W.3d 876, 879

(Mo. App. E.D. 2015). Our primary rule in interpreting statutes is to determine the intent of the

legislature from the language used, to give effect to that intent, and to consider the words in their

plain and ordinary meaning. Id.

       In ascertaining legislative intent, courts are guided by established rules of statutory

construction, including the rule known as “expressio unius est exclusio alterius,” which means,

“the express mention of one thing implies the exclusion of another.” McCoy v. The Hershewe

Law Firm, P.C., 366 S.W.3d 586, 593-94 (Mo. App. W.D. 2012) (quotations omitted). This

particular rule, which should be used with great caution, allows an inference that obvious

omissions by the legislature are generally presumed to be intentional exclusions. Id. at 594; Six

Flags Theme Parks, Inc. v. Director of Revenue, 179 S.W.3d 266, 269-70 (Mo. banc 2005). It is

only proper to use the rule of expressio unius est exclusio alterius “when it would be natural to

assume by a strong contrast that [ ] which is omitted must have been intended for the opposite

treatment.” Six Flags, 179 S.W.3d at 269-70.




                                                   3
       We presume the General Assembly legislates with knowledge of existing laws. Turner v.

School Dist. Of Clayton, 318 S.W.3d 660, 667 (Mo. banc 2010). Accordingly, when engaging in

statutory interpretation, “it is appropriate to take into consideration statutes involving similar or

related subject matter when such statutes shed light upon the meaning of the statute being

construed, even though the statutes are found in different chapters and were enacted at different

times.” Dodson v. City of Wentzville, 216 S.W.3d 173, 177 (Mo. App. E.D. 2007) (quotations

omitted).

       In this case, Appellant, a judgment creditor of Respondent, obtained a charging order

against Respondent’s membership interests in the two Missouri LLC’s. As recently explained by

this Court, “[a] charging order is a post-judgment remedy that allows [a] judgment creditor of an

individual debtor-member of a limited liability company (or a partnership) to enforce a judgment

by charging the individual member’s distributional interests with the unsatisfied amount of a

judgment.” Regions Bank, 456 S.W.3d at 56. Moreover, a charging order entered against a

membership interest of an LLC or a partnership interest requires an LLC or partnership “to pay

over to the person to which the charging order was issued any distribution that would otherwise

be paid to the judgment debtor.” Id. (quotations omitted).

B.     Whether a Foreclosure or Court-Ordered Sale of Charged Membership Interests in
       an LLC is a Remedy Authorized by Missouri Statutes or Case Law

       This case raises an issue of first impression under Missouri law: whether a foreclosure or

court-ordered sale of charged membership interests in a limited liability company (“LLC”) is a

remedy authorized by Missouri statutes or case law.

       1.      Missouri Statutes Pertaining to Charging Orders

       There are three Missouri statutes which authorize charging orders as a post-judgment

remedy for judgment creditors of individual debtors who hold interests in LLCs or partnerships:


                                                  4
section 347.119 RSMo 20002 of the Missouri Limited Liability Company Act3 (“the Missouri

LLC Act”) authorizes a charging order to be entered against an individual debtor-member’s

interest in an LLC; section 359.421 of the Uniform Limited Partnership Law4 authorizes a

charging order to be entered against an individual debtor-partner’s interest in a partnership; and

section 358.280.1 of the Uniform Partnership Law5 authorizes a charging order to be entered

against an individual debtor-partner’s interest in a partnership.

                  a.       The Missouri LLC Act

         Section 347.119 of the Missouri LLC Act states, in full:

         On application to a court of competent jurisdiction by any judgment creditor of a
         member, the court may charge the member's interest in the limited liability
         company with payment of the unsatisfied amount of the judgment with interest.
         To the extent so charged, the judgment creditor has only the rights of an assignee
         of the member's interest. Sections 347.010 to 347.187 do not deprive any member
         of the benefit of any exemption laws applicable to his interest in the limited
         liability company.

A foreclosure or court-ordered sale of charged membership interests in an LLC is not expressly

contemplated by section 347.119 or any other section of the Missouri LLC Act.6 See id.; see

generally sections 347.010 to 347.187.




2
  All further statutory references are to RSMo 2000.
3
  See section 347.010 (providing that “[s]ections 347.010 to 347.187 shall be known and may be cited as the
‘Missouri Limited Liability Company Act’”).
4
  See Naylor Senior Citizens Housing, LP v. Side Const. Co., Inc., 423 S.W.3d 238, 243 (Mo. banc 2014) (referring
to Chapter 359 as the “Uniform Limited Partnership Law”).
5
  See section 358.010 (stating that Chapter 358 “may be cited as ‘Uniform Partnership Law’”).
6
  We note that section 347.119 predates the model rules, which do expressly contemplate and authorize a court-
ordered foreclosure and sale of charged membership interests in an LLC. See Unif.Ltd.Liability Co.Act section
503(c) (2006) (“[u]pon a showing that distributions under a charging order will not pay the judgment debt within a
reasonable time, the court may foreclose the lien and order the sale of the transferable interest”); Unif.Ltd.Liability
Co.Act section 504(b) (1996) (“A charging order constitutes a lien on the judgment debtor's distributional interest.
The court may order a foreclosure of a lien on a distributional interest subject to the charging order at any time. A
purchaser at the foreclosure sale has the rights of a transferee.”).

                                                           5
                b.      The Uniform Limited Partnership Law and the Uniform Partnership
                        Law

        Section 359.421 of the Uniform Limited Partnership Law, which governs limited

partnerships, states, in full:

        On application to a court of competent jurisdiction by any judgment creditor of a
        partner, the court may charge the partnership interest of the partner with payment
        of the unsatisfied amount of the judgment with interest. To the extent so charged,
        the judgment creditor has only the rights of an assignee of the partnership interest.
        This chapter does not deprive any partner of the benefit of any exemption laws
        applicable to his partnership interest.

This language of section 359.421 is nearly identical to the language of section 347.119 of the

Missouri LLC Act and does not expressly contemplate a foreclosure or court-ordered sale of

charged partnership interests. See sections 359.421 and 347.119. Similarly, no other section of

the Uniform Limited Partnership Law expressly contemplates a foreclosure or court-ordered sale

of charged partnership interests. See generally Chapter 359. However, section 359.671 of the

Uniform Limited Partnership Law does expressly provide: “In any case not provided for in this

chapter, the provisions of the [U]niform [P]artnership [L]aw govern.”

        Section 358.280 of the Uniform Partnership Law states, in relevant part:

        1. On due application to a competent court by any judgment creditor of a partner,
        the court which entered the judgment, order, or decree, or any other court, may
        charge the interest of the debtor partner with payment of the unsatisfied amount of
        such judgment debt with interest thereon; and may then or later appoint a receiver
        of his share of the profits, and of any other money due or to fall due to him in
        respect of the partnership, and make all other orders, directions, accounts and
        inquiries which the debtor partner might have made, or which the circumstances
        of the case may require.

        2. The interest charged may be redeemed at any time before foreclosure, or in
        case of a sale being directed by the court may be purchased without thereby
        causing a dissolution . . ..

(emphasis added). Accordingly, section 358.280.2 of the Uniform Partnership Law, unlike the

provisions of the Missouri LLC Act and the Uniform Limited Partnership Law, expressly


                                                 6
contemplates and authorizes a foreclosure and court-ordered sale of charged partnership interests

in a partnership. See Wills v. Wills, 750 S.W.2d 567, 574 (Mo. App. E.D. 1998) (holding

foreclosure of charged partnership interests is an available remedy under section 358.280).

       The Uniform Partnership Law governs general partnerships. 1A MOPRAC section 33.1

(4th ed. updated December 2014). Thus, section 358.280.2 expressly authorizes a foreclosure

and court-ordered sale of charged partnership interests in a general partnership.

       The Uniform Partnership Law also governs “limited partnerships except insofar as the

statutes relating to such partnerships are inconsistent herewith.” Section 358.060.2; see also

section 359.671 of the Uniform Limited Partnership Law (“[i]n any case not provided for in this

chapter, the provisions of the “[U]niform [P]artnership [L]aw govern”). As previously stated,

neither section 359.421 of the Uniform Limited Partnership Law set out above nor any other

section of Chapter 359 expressly contemplates a foreclosure or court-ordered sale of charged

partnership interests of a limited partnership. Accordingly, the statutes relating to limited

partnerships are not inconsistent with the provision in the Uniform Partnership Law authorizing a

foreclosure and court-ordered sale of charged partnership interests. Consequently, the Uniform

Limited Partnership Law and Uniform Partnership Law implicitly authorize a foreclosure and

court-ordered sale of charged partnership interests in a limited partnership. See Dynasty Home,
453 S.W.3d at 879 (statutory interpretation requires us to, inter alia, harmonize statutory

provisions).

       2.      Missouri Statutes Do Not Explicitly or Implicitly Authorize a Foreclosure or
               Court-Ordered Sale of Charged Membership Interests in an LLC

       As previously stated in Section II.B.1.a., a foreclosure or court-ordered sale of charged

membership interests in an LLC is not expressly contemplated by section 347.119 or any other




                                                 7
section of the Missouri LLC Act. See section 347.119; see generally sections 347.010 to

347.187.

        Additionally, there is nothing in Missouri statutes pertaining to charging orders which

implicitly authorizes a foreclosure or court-ordered sale of charged membership interests in an

LLC. Contrary to our analysis in Section II.B.1.b. with respect to limited partnerships, there is

no statutory provision in the Missouri LLC Act or the Uniform Partnership Law expressly

providing that the Uniform Partnership Law governs LLC’s.

        Importantly, at the time section 347.119 and the Missouri LLC Act were originally

enacted in 1993, sections 358.280.2 and 358.060.2 of the Uniform Partnership Law and section

359.671 of the Uniform Limited Partnership Law were already in existence,7 and we presume the

1993 General Assembly legislated with knowledge of those existing laws. Turner, 318 S.W.3d

at 667. As explained in Section II.B.1.b., those provisions of the Uniform Partnership Law and

Uniform Limited Partnership Law expressly and implicitly authorize a foreclosure and court-

ordered sale of charged partnership interests in a general partnership and limited partnership.

The legislature could have enacted similar language expressly or implicitly authorizing a

foreclosure and court-ordered sale of charged membership interests in an LLC but failed to do

so.8 Given that the legislature was fully aware of the provisions of sections 358.280.2 and

358.060.2 of the Uniform Partnership Law and section 359.671 of the Uniform Limited

Partnership Law when enacting the Missouri LLC Act, then under the rule of expressio unius est

exclusio alterius, we find the legislature must have intentionally omitted foreclosures and court-

ordered sales as a remedy with respect to charged membership interests in an LLC. See
7
  Section 358.280 was enacted in 1949 and has had no amendments since that time. Section 358.060 was enacted in
1949 and was amended in 1995, but that amendment did not substantively change the relevant portion of subsection
2 at issue in this appeal. Section 359.671 was enacted in 1985, was effective as of January 1, 1987, and has had no
amendments since that time.
8
  The legislature could also have enacted language similar to the language in the model rules which expressly
authorizes a court-ordered foreclosure and sale of charged membership interests in an LLC. See footnote 6.

                                                         8
Greenbriar Hills Country Club v. Director of Revenue, 47 S.W.3d 346, 351-52 (Mo. banc 2001)

(finding similarly with respect to statutes in two different chapters pertaining to attorney’s fees);

Anani v. Greip, 406 S.W.3d 479, 482 (Mo. App. E.D. 2013) (“[i]f a phrase or term is included in

one section of a statute but the same language is omitted from another, we presume that the

disparate language was enacted purposefully”).

       An appellate court “must enforce statutes as they are written, not as they might have been

written.” Smith v. McAdams, 454 S.W.3d 418, 421 (Mo. App. W.D. 2015) (quotations omitted).

Moreover, we “may not engraft upon [a] statute provisions which do not appear in explicit words

or by implication from other words in the statute.” State v. Collins, 328 S.W.3d 705, 709 n.6

(Mo. banc 2011) (quotations omitted). Based on the foregoing, we hold Missouri statutes do not

explicitly or implicitly authorize a foreclosure or court-ordered sale of charged membership

interests in an LLC.

       3.      Missouri Case Law Does Not Authorize a Foreclosure or Court-Ordered Sale
               of Charged Membership Interests in an LLC

       In its brief, Appellant asserts Missouri case law authorizes a foreclosure and court-

ordered sale of charged membership interests in an LLC because section 347.119 does not

expressly forbid those remedies and because “under Missouri law generally, even in the absence

of a specific enabling statute, a judgment creditor is entitled to an order in equity permitting

foreclosure of a lien against property of a judgment debtor. Hu[r]t v. Edwards, 148 S.W.2d 542

(Mo. 1941); Bondurant v. R[av]en Coal Co., 25 S.W.2d 566 (Mo. App. 1929).”

       In citing to Hurt and Bondurant for that alleged proposition of Missouri law, we assume

Appellant is referring to the following language in those cases, respectively, (1) “[t]he way to

enforce an equitable lien is foreclosure by sale under court order”; and (2) “[i]n the absence of a

statute providing for the foreclosure of liens at law, such relief may be had in a court of equity.”


                                                  9
148 S.W.2d at 543; 25 S.W.2d at 571. However, we find that language is not applicable to this

case because the circumstances in Hurt and Bondurant are distinguishable.

        In Hurt, the underlying action was a suit to quiet title, and the case involved a lien for

taxes and improvements. 148 S.W.2d at 542. Most importantly, the Supreme Court’s opinion

did not reference or involve any Missouri statute pertaining to foreclosure of liens. See id. at

542-43. Bondurant involved a third-party defendant’s claim that she was entitled to foreclosure

of her lien upon shares of stock and whether she was a proper third-party defendant.9 25 S.W.2d

at 569-71. Like the Supreme Court’s opinion in Hurt, the appellate court’s decision in

Bondurant did not reference or involve any Missouri statute pertaining to foreclosure of liens.

See id. In other words, the language in Hurt and Bondurant referred to by Appellant which

authorized foreclosure of liens as a remedy took place in a statutory vacuum.

        It is true that a charging order entered against a membership interest of an LLC or a

partnership interest can be described as a “sort of lien” on the interest the individual debtor-

member or debtor-partner has in the LLC or partnership. See Wills, 750 S.W.2d at 574 (finding

similarly with respect to a charging order entered against a partnership interest). Nevertheless, in

contrast to the absence of any applicable statutes in Hurt and Bondurant, the Missouri legislature

has enacted specific statutes with respect to charging orders: the Missouri LLC Act including

section 347.119, the Uniform Limited Partnership Act, and the Uniform Partnership Act. As

previously discussed in Section II.B.2., a comparison of those statutes reveals that by omitting

language in the Missouri LLC Act which would expressly or implicitly authorize a foreclosure

and court-ordered sale of charged membership interests in an LLC, the legislature intended for


9
  Bondurant also involved other issues which are not relevant to this case, including whether a corporation could
take a promissory note for its treasury shares. See 25 S.W.2d at 571-75; Place v. P.M. Place Stores Co., 857 S.W.2d
291, 293 (Mo. App. W.D. 1993). The Bondurant Court’s holding on that particular issue was later superseded by
statute. Place, 857 S.W.2d at 293.

                                                        10
judgment creditors to not have that remedy in cases such as this, where a charging order is

entered in favor of judgment creditor against a judgment-debtor’s membership interests in an

LLC. We can find no Missouri case, including Hurt or Bondurant, which dictates a contrary

result. Therefore, the trial court did not err in denying Appellant’s request for a court-ordered

foreclosure and sale of the charged membership interests in the two Missouri LLC’s. Point

denied.

                                       III.    CONCLUSION

          The trial court’s judgment is affirmed.




                                                         ROBERT M. CLAYTON III, Judge

Patricia L. Cohen, P.J., and
Roy L. Richter, J., concur.




                                                    11